Title: To Thomas Jefferson from Samuel Bryan, [ca. 26 February 1801]
From: Bryan, Samuel
To: Jefferson, Thomas



Sir,
[ca. 26 Feb. 1801]

Altho’ personally an entire stranger to you, I am encouraged by a knowledge of your public principles and conduct to address you on the subject of an appointment under the new administration of the Federal Government—
Aware that you will be oppressed with the number and length of statements of the pretensions of Candidates for Office, I shall be as brief in the exhibition of mine as the nature of the case will admitof.—
I was the first person who under the signature of “Centinel” pointed out the defects of the federal Constitution when laid before the United States for consideration, and under various signatures supported the opposition to its unqualified adoption.
Among the numerous productions of mine on that highly important subject, I beg leave to refer particularly to the reasons of Dissent of the minority of the Convention of this State who adopted this frame of federal Government,—republished in Careys Museum.—
I have uniformly since advocated the principles of republicanism.
When the State Government was removed from Philadelphia to Lancaster, the State Officers were nearly all aristocratic, and the truly important eventful Election of Governor was rapidly approaching. On this great occasion I dared every consequence in support of a republican Governor, altho’ I principally depended on my salary for support and Mr. Ross was a warm tried personal friend of mine.—
The County of Lancaster had been for 20 years dictated to by the highest toned aristocracy in the Union, and what gave a peculiar edge to the virulence of party spirit against me was my prosecution of the late Receiver-General a very influential aristocrat and a favourite family connection of James Ross—
My exertions on the late all-important Election have of course added to the mass of enmity against me on the part of the aristocracy.
As a specimen of the zeal & spirit manifested by me I enclose a copy of my “Sketch of an Address” which was published in the English & German Languages and several thousand copies thereof circulated in this & the neighbouring States, also a copy of a vindication and attack upon my political enemies for the torrents of abuse poured on me.— 
Having rendered myself peculiarly obnoxious by my exertions to maintain as I apprehend just principles at a great Crisis in our national affairs, and this place being otherwise a very unpleasant  residence from the habits which govern its Society, I should feel highly gratified and obligated to you to be enabled by an adequate appointment from you to remove to some other place—
With the freedom & plainess of a republican I submit to your consideration my wish & pretensions for official notice and am
With the sincerest esteem and regard, Your friend & well-wisher

Saml Bryan

NB I dare say you were acquainted with my Father Judge Bryan.
NB. I should greatly prefer an appointment in this State, and am averse to one at Washington, having a very weakly Constitution & of a bilious habit.
P.S. 27th. Feby 1801 The Legislature rising this day prevents Governer Mc.Kean having his letter of recommendation ready in time for the present conveyance, but it shall be sent by next opportunity—it will be found I have no doubt to confirm the sentiments expressed a long time since by his private Secretary Mr. Hastings, see his letter


S. Bryan

